Citation Nr: 1210208	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  07-00 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for arthritis of the left hip. 

2.  Entitlement to service connection for arthritis of the left knee. 

3.  Entitlement to service connection for bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In February 2009, the Veteran and his wife testified at a video hearing before the undersigned. 

The Board denied the Veteran's claims listed above as well a claim for service connection for depression in April 2009.  In that decision, the Board also granted service connection for degenerative joint disease of the lumbar spine.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a July 2011 Memorandum Decision, the Court vacated the April 2009 Board decision as to the claims of service connection for arthritis of the left hip and left knee, bilateral hearing loss and depression, and remanded the matters to the Board for compliance with directives set forth in the decision.  

In August 2011, the RO issued a rating decision granting service connection for (1) acquired psychiatric disorder, specifically posttraumatic stress disorder (PTSD) with major depressive disorder, (2) sciatica of the left lower extremity also claimed to include left hip pain, (3) sciatica, right lower extremity, and other benefits.  The Board notes that this decision renders the claim for service connection for depression moot, and thus this issue is no longer on appeal.  

In its April 2009 decision, consistent with Manlincon v. West, 12 Vet. App. 238 (1999), the Board remanded the matter of service connection for tinnitus to the RO or the Appeals Management Center for issuance of a statement of the case (SOC) based on the Veteran's noted disagreement with the RO's denial of entitlement to service connection for tinnitus.  The SOC was issued in April 2009, and the Veteran did not file a timely substantive appeal.  According, the issue is not on appeal.


REMAND

In view of the Memorandum Decision, the matters remaining before the Board require additional action prior to appellate review.  As to the claim for bilateral hearing loss (BHL), the Court instructed that the Board must provide a more complete statement of reasons and bases for its decision, including its credibility determination regarding the lay statements and the manner in which it reconciles the RO's negative factual determination regarding in-service hazardous noise exposure with the competent lay statements.  

The Board concedes that the evidence sufficiently demonstrates that the Veteran drove a gasoline-powered forklift daily as would be consistent with his duties in medical supply at the depot in Okinawa.  Accordingly, it accepts that the Veteran was exposed to acoustic trauma in service.  The VA examination dated in October 2008, which contains a negative opinion as to nexus, was based on the factual premise that the Veteran was not exposed to acoustic trauma in service.  As this is the case, the Board finds that an additional VA audiological examination is warranted to determine whether any current hearing loss is related to service.  

As to the claims of service connection for arthritis of the left hip and knee, the Court ordered that the Board determine whether there is a current diagnosis of arthritis in these areas and whether the Veteran is entitled to a VA examination for left knee and hip arthritis.  Although the Board notes that service connection was granted for sciatica of the left lower extremity also claimed to include left hip pain, the two claims on appeal do not appear to be rendered moot as the current service-connected disabilities do not appear to include arthritis.  The Veteran has demonstrated recurrent symptoms of disability as to this claim.  The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006).  Under the circumstances, the Board finds that this low threshold has been met in this case.  

Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for VA examinations in response to these claims. 

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should arrange for the Veteran to undergo a VA examination, by a different examiner than the one who performed the October 2008 examination, to determine the nature and etiology of his BHL disability.  

The claims file must be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions as well as his subjective history.  Acoustic trauma as consistent with his duties should be accepted.

All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

Based on the claims file review and the examination results, the examiner should render an opinion as to whether there is a 50 percent or better probability that the Veteran's BHL disability is related to his active service.    The examiner should specifically indicate whether the Veteran's hearing impairment is consistent with acoustic trauma.  The examiner must consider the Veteran's reports of n-service noise exposure from driving forklifts on a daily basis and include discussion of such consideration in the examination report.

The rationale for the opinion must also be provided.  If the examiner is unable to provide the requested opinion, he or she must fully explain why such opinion could not be rendered.  

2.  The RO or the AMC should arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current left hip and knee arthritis. 

The claims file must be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions as well as his subjective history.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

After examination of the Veteran and review of all pertinent medical records, the examiner should provide an opinion with supporting rationale as to each of the following inquiries:

a)  Identify any currently manifested left hip and/or left knee disability?  Specifically, indicate whether arthritis of the left hip and/or left knee is currently manifested or manifested at any time during the course of the appeal (i.e. since March 2006).  

b)  For each left hip and/or left knee disability identified, is it as least as likely as not (50 percent or greater probability) that such disability is etiologically related to his active duty military service?

c)  For each left hip and/or left knee disability identified, is it at least as likely as not (50 percent or greater probability) that such disability was caused by the Veteran's service-connected right shoulder disability or aggravated beyond its normal progression by any service-connected right shoulder disability to include the Veteran's service connected back disability with associated bilateral sciatica?

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent that is possible, the approximate baseline severity of disorder before the onset of the aggravation. 

A report should be prepared and associated with the Veteran's VA claims folder.  The examiner is requested to provide the basis for all opinions reached.  If the examiner is unable to supply the requested opinions, he or she should provide an explanation for why such opinion could not be rendered.

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the claim for service connection for BHL disability and arthritis of the left hip and knee in light of all pertinent evidence and legal authority. 

5.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the case is returned, if so indicated, to the Board for further appellate action. 

By this Remand the Board intimates no opinion as to any final outcome warranted.   No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


